CaseCase
     1:20-cv-03220-JPO-SLC
         1:20-cv-03220-JPO Document
                            Document116-1
                                       FiledFiled
                                             04/23/20
                                                  11/02/20
                                                        PagePage
                                                             1 of 17 of 7




                                                                            DEF Exhibit A
CaseCase
     1:20-cv-03220-JPO-SLC
         1:20-cv-03220-JPO Document
                            Document116-1
                                       FiledFiled
                                             04/23/20
                                                  11/02/20
                                                        PagePage
                                                             2 of 27 of 7
CaseCase
     1:20-cv-03220-JPO-SLC
         1:20-cv-03220-JPO Document
                            Document116-1
                                       FiledFiled
                                             04/23/20
                                                  11/02/20
                                                        PagePage
                                                             3 of 37 of 7
        CaseCase
             1:20-cv-03220-JPO-SLC
                 1:20-cv-03220-JPO Document
                                    Document116-1
                                               FiledFiled
                                                     04/23/20
                                                          11/02/20
                                                                PagePage
                                                                     4 of 47 of 7




1




    2




3


    4
    CaseCase
         1:20-cv-03220-JPO-SLC
             1:20-cv-03220-JPO Document
                                Document116-1
                                           FiledFiled
                                                 04/23/20
                                                      11/02/20
                                                            PagePage
                                                                 5 of 57 of 7




5




6
CaseCase
     1:20-cv-03220-JPO-SLC
         1:20-cv-03220-JPO Document
                            Document116-1
                                       FiledFiled
                                             04/23/20
                                                  11/02/20
                                                        PagePage
                                                             6 of 67 of 7
CaseCase
     1:20-cv-03220-JPO-SLC
         1:20-cv-03220-JPO Document
                            Document116-1
                                       FiledFiled
                                             04/23/20
                                                  11/02/20
                                                        PagePage
                                                             7 of 7 of 7
